DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Status of claims
	Claims 1-7 as filed on 5/19/2021 are pending and under examination in the instant office action.
Claim Objections
Claims 1-7 are objected to because of the following informalities: 
Latin names of microorganisms should be italicized (claims 1, 2 and 5).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Indefinite
Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear about whether the claimed method is practiced in an in vivo system or in an in vitro system. It is unclear whether “skin fibroblast cells” are in the skin of a subject exposed to UV. It is unclear whether “skin fibroblast cells” are separated from skin of subject. 
Claim 4 recites the limitation "skin protection" in “the skin” in the method of claim 1. However, if the claim 1 method is practiced on separated “fibroblast cells” it is unclear how “skin” is protected because there would not be “skin” as a whole to be contacted with the therapeutic agent as in the method of claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 recite limitations drawn to cosmetic carriers and forms of the composition with therapeutic agent, wherein the recited caries and forms are normally applied to the whole skin. However, if the claim 1 method is practiced on separated “fibroblast cells” it is unclear what is a relevance the recited carriers and forms for “fibroblast cells” separated from skin. There is insufficient antecedent basis for the recited limitations in the claims.
				             Deposit
	Claims 2 and 5 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
At least some of the claims (presently pending claims 2 and 5) require one of ordinary skill in the art to have access to a specific microorganism Bacillus coagulans MTCC 5856. Because the microorganism is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism is not so obtainable or available, the requirements of 35 U.S.C. 112 may be satisfied by deposit of the microorganism. The specification does not disclose a repeatable process to obtain the microorganism and it is not clear from the specification or record that the microorganism is readily available to the public.  
	The rejection may be overcome by establishing that each microorganism identified is readily available to the public and will continue to be so for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, or by an acceptable deposit as set forth herein.  See 37 CFR 1.801-1.809. 
	If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or a statement by an attorney of record over his/her signature and registration number, stating that the deposit has been made under the Budapest Treaty and that all restrictions imposed by the depositor on availability to the public of the deposited material will be irrevocably removed upon issuance of the patent would satisfy the deposit requirement. See 37 CFR 1.808.
	Because MTCC has acquired the status of an International Depository in accordance to the Budapest Treaty, a declaration stating that all restrictions will be irrevocably removed upon issuance of the patent will overcome this rejection.  
	Notes: copy of deposit receipt in found in the papers filed on 5/19/2021. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2015/0044317 (Farmer).


US 2015/0044317 (Farmer) teaches a method for treating in vitro full thickness skin culture skin model by contacting the skin model with a product “Bonicel”, which is Bacillus coagulans supernatant (par. 0346/page 47), wherein the method results in an increase of proteins collagen 3 produced by skin fibroblast cells (see table 55 and see par. 0351) and in increase of enzyme sphingomyelin phosphodiesterase (SMPD) which provides for restoration of synthesis of ceramide in response to harmful UV radiation (par. 0350 and table 55). 
Thus, the cited method comprises same step of contacting skin fibroblast cells of the skin model and the cited method results in the same effects with regard to protecting skin within the broadest reasonably meaning of the claims. The therapeutic product in the cited method such as product “Bonicel” or “Bacillus coagulans supernatant” is the same as the claimed “composition containing a partially purified extracellular metabolite preparation from Bacillus coagulans” in view of as-filed specification (par. 023, page 5) for being “extracellular” product of Bacillus coagulans from supernatant of Bacillus coagulans culture (par. 0116/page 11; par. 0172-0182/pages 23-24). 
In another embodiment, the cited US 2015/0044317 (Farmer) also teaches a method treating skin of female subjects in a clinical trial par. 0184) by in vivo applying to the whole skin “Bonicel” product or Bacillus coagulans supernatant (par. 0346/page 47).
The cited US 2015/0044317 (Farmer) clearly acknowledges that the use of “Bonicel” product or Bacillus coagulans supernatant is useful in reduction of inflammation associated with overexposure to UV (par. 0128/page 12) and reducing inflammatory markers by down-regulating inflammatory cytokines (par. 0130/page 13). 
 Therefore, the cited method anticipates claims 1 and 4. 
As applied to claim 3: in the cited method the effective amount of the therapeutic product is 0.01%-10% of active ingredients (extracellular bacterial product) in the composition (par. 0146/page 14).
As applied to claims 6 and 7: the cited document teaches the same pharmaceutically or cosmetically acceptable carriers and forms including cream, gel, lotion, powder, serum, etc. (see par. 0005/page 1; see par. 0026/page 4).
Therefore, the method of the cited document US 2015/0044317 (Farmer) anticipates claims 1, 3, 4, 6 and 7. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0044317 (Farmer), US 9,579,352 (Majeed et al) and US 9,596,861 (Majeed et al).
US 2015/0044317 (Farmer) is relied upon as explained above for the teaching of a method of protecting skin fibroblasts from UV induced damage by skin or skin fibroblast cells with an effective concentration of a composition containing a partially purified extracellular metabolite preparation from Bacillus coagulans as intended to bring about the effect of protection against UV- A and UV-B induced cell damage, cell death and inflammation. 
In the cited method the therapeutic product is derived from supernatant of Bacillus coagulans. The cited US 2015/0044317 (Farmer) teaches the use of various strains of Bacillus coagulants (par. 0025/page 4). But the cited document is silent about Bacillus coagulans strain MTCC 5856. 
However, strain Bacillus coagulans MTCC 5856 is known in the prior art as a beneficial therapeutic agent (US 9,579,352 (Majeed et al)); and the therapeutic product based on extracellular metabolite preparation from supernatant of Bacillus coagulans strain MTCC 5856 is also known (US 9,596,861 (Majeed et al)).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to modify the method of US 2015/0044317 (Farmer) by using an extracellular metabolite preparation from supernatant of the prior art strain Bacillus coagulans MTCC 5866 with a reasonable expectation of success in treating skin cells including skin fibroblasts and protecting skin from damaging effect of UV radiation and inflammation because US 2015/0044317 (Farmer) teaches and suggests the use of various strains of the bacterial species of Bacillus coagulans as suitable sources for providing a therapeutic preparation in the method for treating skin cells and protecting skin from damaging effect of UV radiation and inflammation. It would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed that this is a substitution of equivalents.
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US 10,966,919 (Majeed et al). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to similar methods for treating skin and skin fibroblasts by applying the identical preparation of extracellular metabolites from supernatant of the strain Bacillus coagulans MTCC 5866. The issued claims appear to be broader than the pending claims in their intended effects that are prevention of skin aging and manifestation of skin aging. The pending clams appear to be narrower than the issued claims in their intended effects that are protection against UV damage and   decreasing ROS. But factors that are affecting aging include photodamage/UV radiation and reactive oxygen species ROS as explicitly recognized by US 10,966,919 (Majeed et al); for example: see col.1, lines 23-28, line 40; see col. 6, lines 12-14. 
Accordingly, the claimed methods in the issued patent and in the present application are obvious variants.
Therefore, the inventions as claimed are co-extensive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
November 17, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653